Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


Eric Dewayne Hill, Appellant                        Appeal from the 114th District Court of
                                                    Smith County, Texas (Tr. Ct. No. 114-
No. 06-12-00163-CR          v.                      2229-09). Opinion delivered by Chief
                                                    Justice Morriss, Justice Carter and Justice
The State of Texas, Appellee                        Moseley participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment and withdrawal
order to provide Hill shall pay only $195.00 in court costs. As modified, the judgment and
withdrawal order of the trial court is affirmed.
       We note that the appellant, Eric Dewayne Hill, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.




                                                    RENDERED APRIL 24, 2013
                                                    BY ORDER OF THE COURT
                                                    JOSH R. MORRISS, III
                                                    CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk